                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Anthony Morganfield,                               Case No. 17-cv-0304 (WMW/FLN)

                             Petitioner,
      v.                                      ORDER ADOPTING REPORT AND
                                                  RECOMMENDATION
Warden M. Rios and
Federal Bureau of Prisons,

                             Respondents.


      This matter is before the Court on the August 28, 2018 Report and

Recommendation (R&R) of the United States Magistrate Judge Franklin L. Noel.

(Dkt. 18.) Because no objections have been filed, this Court reviews the R&R for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The August 28, 2018 R&R, (Dkt. 18), is ADOPTED.

      2.     Plaintiff’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241,

(Dkt. 1), is DENIED.

      3.     This action is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: November 20, 2018                             s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge
